Citation Nr: 1341319	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as the result of herbicide exposure.

2.  Entitlement to service connection for a skin disorder, to include as the result of herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  The Veteran testified before the undersigned during a Board hearing held in June 2013.  A copy of the hearing transcript (Transcript) has been associated with the record.

The Board notes that the issues of entitlement to service connection for an acquired psychiatric disorder, hearing loss, and tinnitus were raised by the record (see Transcript, p. 15), and the issues of entitlement to service connection for hearing loss and tinnitus were granted by the RO in November 2013.  The issue of entitlement to service connection for posttraumatic stress disorder was deferred at that time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran has claimed entitlement to service connection for colon cancer and a skin disorder, each to include as the result of exposure to herbicides.  The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  


With regard to the Veteran's primary theory of entitlement in this case, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013). 

Service in the Republic of Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2013).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, diabetes mellitus shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

The Veteran in this case is legally-presumed to have been exposed to herbicide agents, to include Agent Orange.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.   In cases such as these, the following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.   38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

The Board notes that the Veteran testified in June 2013 that a rash, which was noted in his service treatment reports, has existed to the present.  He also noted a significant loss of weight during active duty.  Moreover, each claimed disorder is noted in his ongoing VA treatment record.  Regarding his colon cancer diagnosis, a VA provider indicated in March 2011 that, while this disorder is not presumptively associated with herbicide exposure, at least two published studies (several of which have been associated with the record) link dioxin to colon cancer.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  On remand, the Board directs the RO/AMC to provide a VA examination in the appropriate specialties so as to determine whether the Veteran's currently-diagnosed skin disorder and/or colon cancer is related to his period of active service, to include, but not limited to, exposure to herbicides.  The examiners must provide a complete rationale in support of any opinion, referencing all relevant medical principles and the fact pattern of this case.

Accordingly, the case is REMANDED for the following action:

1.  Following adequate notice, the RO/AMC shall schedule a VA dermatological examination to assess the severity and etiology of any currently-diagnosed skin disorder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, as well as his service treatment reports, the VA outpatient report of March 2011, his June 2013 Board hearing testimony, and all treatise evidence of record.   In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Whether it is at least as likely as not that any current skin disorder is etiologically-related to the Veteran's period of active duty service, to include as the result of exposure to herbicides.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Following adequate notice, the RO/AMC shall schedule a VA examination in the appropriate specialty to assess etiology of the Veteran's currently-diagnosed colon cancer.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, as well as his service treatment reports, the VA outpatient report of March 2011, his June 2013 Board hearing testimony, and all treatise evidence of record.   In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Whether it is at least as likely as not that the Veteran's colon cancer is etiologically-related to his period of active duty service, to include as the result of exposure to herbicides.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative (if applicable) have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



